Per Curiam.
It was the duty of the defendant to use reasonable care in the keeping and distribution of chemicals potentially dangerous in combination. The case was properly submitted to the jury on that ground. (Herman v. Board of Education, 234 N. Y. 196; Williams v. Board of Trustees, Town of Eaton, 204 App. Div. 566; Van Dyke v. City of Utica, 203 id. 26; Ford v. Board of Education, 202 id. 826; Jaked v. Board of Education, 198 id. 113.)
We think the trial court erred, however, in charging the jury in substance that defendant might be held liable if it had omitted to prescribe a suitable course of study in chemistry. It appeared without dispute that there was in actual use in the laboratory a syllabus prepared by the Board of Regents. Whether it was formally prescribed and adopted by defendant is immaterial. The experiment which plaintiff- was conducting was unauthorized and *285was no part of the course of study in actual use. If it be conceded that defendant had omitted formally to prescribe and adopt a course of study, such omission had no causal connection with the injury.
The judgment appealed from should be reversed on the law and a new trial granted, with costs to the appellant to abide the event.
All concur, Sears, J., in result only. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.
Judgment and order reversed on the law and a new trial granted, with costs to appellant to abide event.